CURLEY, EJ.
¶ 19. (dissenting). I respectfully dissent. Both the trial court and the Majority believe that Hemp was responsible for getting the information concerning his successful completion of probation to the trial court and that the trial court retained discretion to deny the expungement. I disagree with both propositions. Wisconsin Stat. § 973.015, the statute in question, is an outlier. It requires the trial court to determine at the time of sentencing whether the criminal record should be expunged after the successful completion of *158the sentence. Although the better public policy and more logical approach might be to make a determination as to expungement after the individual successfully completes his or her sentence, that is not the way the statute is written.
¶ 20. The Majority, after reciting the proper rules for the construction of the statutes, claims that Hemp had to forward his certificate of discharge to the circuit court within a reasonable time following the successful completion of his sentence. Nowhere in the statute is there a whiff of a suggestion that Hemp has the laboring oar in this procedure. According to the statute, after "[a] person has successfully completed the sentence," "the detaining or probationary authority shall issue a certificate of discharge which shall be forwarded to the court of record and which shall have the effect of expunging the record." See Wis. Stat. § 973.015(2) (emphasis added). The statute says absolutely nothing about the person who has successfully completed his sentence taking any affirmative action to obtain the expungement. See § 973.015.
¶ 21. Indeed, the statute clearly states that the "detaining or probationary authority shall issue a certificate of discharge which shall be forwarded to the court of record." See Wis. Stat. § 973.015(2) (emphasis added). The use of the word "shall" is a strong indication that the legislature was directing the detaining or probationary authority to both issue a certificate of discharge and forward same to the court. See Rotfeld v. DNR, 147 Wis. 2d 720, 726, 434 N.W.2d 617 (Ct. App. 1988) (The word "may" in a statute generally allows for the exercise of discretion, as opposed to the word "shall," which indicates mandatory action.). This interpretation was recognized in State v. Matasek, 2013 WI App 63, 348 Wis. 2d 243, 831 N.W.2d 450, a recent case cited by *159the Majority. In Matasek, this court, interpreting § 973.015, concluded that it is the detaining or probationary authority's duty to issue the certificate of discharge and forward it to the court:
Subsection (2) states, "Upon successful completion of the sentence the detaining or probationary authority shall issue a certificate of discharge which shall be forwarded to the court of record and which shall have the effect of expunging the record." Wis. Stat. § 973.015(2). Subsection (2) directs the detaining or probationary authority, not the court, to take action upon completion of the offender's sentence.
Matasek, 348 Wis. 2d 243, ¶ 10 (emphasis added). This holding contradicts the Majority's position that Hemp had to take action.
¶ 22. Finally, it is well to point out that not only is there no directive requiring the probationer to take action, but also there is no mention of any timeline for these actions to occur.
¶ 23. The Majority characterizes Hemp's inaction as "unfair" and leading to absurd results. See Majority, ¶ 17. The unfair and presumably absurd result in this case appears to be that a person who successfully completed his sentence, who was entitled to expungement and who was charged with later offenses before filing for the expungement, is attempting to lower his sentence for subsequent offenses. Had the correct procedure been followed in this case, however, Hemp would be facing his new offenses with an expunged charge. How is that "unfair" or "absurd"? How does the timing of the deserved expungement change the result? Surely there are others who have had their offenses expunged who went on to be charged with new offenses.
¶ 24. The Majority goes on to argue that, "The benefit of expungement was not created as a means of *160manipulating the system." See Majority, ¶ 17. This statement suggests that Hemp had some sinister motive in wanting to obtain the expungement after the new charges were issued. But expungement was always a benefit for Hemp. Expungement did not suddenly become a benefit when Hemp faced new charges. As the Majority points out, the expungement allows "offenders to . . . present themselves to the world — including future employers — unmarked by past wrongdoing." See id. Why would Hemp have foregone this opportunity? A more rational interpretation of the events is that Hemp assumed his charge had been expunged and did not learn to the contrary until after being advised by his lawyer when the new charges were issued.
¶ 25. Had Hemp, a young person under the age of twenty-five, read the statute, he would not have been put on notice that he was required to do anything. Hemp could not possibly have known that the Judicial Conference adopted a form entitled CR-266, "Petition to Expunge Court Record of Conviction," which calls for information concerning the case.3 Eventually, Hemp's *161lawyer provided the information requested by the trial court. Under this scenario, Hemp's request was neither "tardy" nor done with malicious intent.
¶ 26. Hemp successfully completed his probation. He submitted form CR-266. According to the statute's clear and unambiguous wording, the sending of the certificate should have had "the effect of expunging the record." See Wis. Stat. § 973.015(2). It may be that the court wanted additional confirmation of the successful completion of the sentence. However, once this information was provided, the trial court had no discretion to deny expungement. The Majority has added as a condition that the trial court must approve the ex-pungement. Nothing in the statute makes mention of a trial court's approval of the expungement. Hemp got caught up in a Byzantine system that gives no notice of the correct procedure and punishes those without knowledge who get caught in its web. Hemp successfully completed his probation. He is entitled to ex-pungement.

 The Majority's contention that because "[f]orm CR-266, and all of its requirements . .. are the sole responsibility of the defendant," the statute "implicitly requires a defendant... to provide the circuit court with his discharge certificate," see Majority, ¶ 13 (emphasis added), is unpersuasive. This form contradicts the statute's plain language. It shifts the burden of forwarding a defendant's certificate of discharge from "the detaining or probationary authority," see Wis. Stat. § 973.015(2), to the defendant, see CR-266. The fact that the form directly contradicts the statute's clear and admittedly unambiguous language, see Majority, ¶ 12, is evidence that the form ought to be revised — not that this court should misinterpret the statute. See, e.g., In re Harris, 415 B.R. 756, 762 (Bankr. E.D. Cal. 2009) ("When the wording of an Official Form varies from the language of the underlying statute, the statute controls."); In re Moore, No. 07-11528C-13G, *5 n.8 (Bankr. *161M.D. N.C. Apr. 2, 2008) ("a statute controls if an official form is inconsistent with such statute").